Case: 19-20481     Document: 00515739339          Page: 1    Date Filed: 02/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 9, 2021
                                   No. 19-20481
                                                                  Lyle W. Cayce
                                                                       Clerk

   Ezra Herschberger,

                                                            Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division;
   Lieutenant Wayne E. Brewer, Warden of Estelle Unit;
   Unknown Officer, Estelle Unit of Texas Department of
   Criminal Justice,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-02550


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          Plaintiff-Appellant Ezra Herschberger, a Texas Department of
   Criminal Justice (“TDCJ”) inmate proceeding pro se, appeals the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20481      Document: 00515739339           Page: 2   Date Filed: 02/09/2021




                                     No. 19-20481


   court’s sua sponte dismissal of his complaint, which alleged violations of the
   Americans with Disabilities Act (the “ADA”) and the Rehabilitation Act of
   1973 (the “RA”) by TDCJ officials, for failure to exhaust administrative
   remedies. Because the district court erred in dismissing Herschberger’s
   complaint sua sponte and in concluding that Herschberger had failed to
   exhaust his administrative remedies, we vacate and remand.
                                          I.
          Herschberger, who describes himself as visually impaired and hard of
   hearing, resides in the E-1 wing of the Estelle Unit, a Texas state prison in
   Huntsville, Texas. According to Herschberger’s pleadings before the district
   court, the E-1 wing is designated for disabled inmates and maintains a policy
   requiring prison officials to signal certain events, such as the closing of cell
   doors, using a system of lights and buzzers and by walking a “run.”
          Herschberger alleges that on September 1, 2017, while he was standing
   in the doorway of his cell, an unidentified prison officer closed his cell door
   without signaling. Though Herschberger tried to move out of the doorway
   once he realized that the door was closing, his left ring finger was caught in
   the door. Herschberger’s fingertip was allegedly severed and his entire
   fingernail pulled off. Herschberger further alleges that prison officers
   continue to close cell doors in the E-1 wing without properly signaling.
          On September 11, 2017, Herschberger filed a “Step 1 Offender
   Grievance Form” with the TDCJ. After stating that he is housed in the E-1
   wing and noting the date of the complained-of incident, Herschberger
   explained that his hand was caught in his cell door when the door was closed
   without any signal, resulting in the loss of his fingertip and fingernail.
   Herschberger further noted his understanding that officers are required to
   signal and walk the run before closing or opening cell doors. TDCJ responded
   to Herschberger’s Step 1 grievance on October 5, 2017: “Your complaint has




                                          2
Case: 19-20481           Document: 00515739339             Page: 3       Date Filed: 02/09/2021




                                            No. 19-20481


   been noted by this office. Sergeant Cisneros escorted you to medical where
   you were treated for the injury. Officers are to announce the movement of
   doors. An injury report was produced including medical notes. No further
   action is warranted by this office.”
           On October 11, 2017, Herschberger filed a “Step 2 Offender
   Grievance Form” with the TDCJ appealing this response. In his Step 2
   grievance, Herschberger represented that prison officers continued to fail to
   signal the closing of cell doors in his wing. TDCJ responded on January 5,
   2018: “Risk Management has completed an investigation into your
   grievance. The issue was correctly answered and resolved at Step 1.”
           On July 20, 2018, Herschberger filed a complaint against the director
   of the TDCJ, the warden of the Estelle Unit, and an unknown TDCJ officer
   in federal district court pursuant to 42 U.S.C. § 1983. Herschberger alleged
   that defendants had violated the Eighth Amendment, the ADA, 42 U.S.C.
   § 12131 et seq., and Section 504 of the RA, 29 U.S.C. § 794 et seq., through
   their failure to ensure the proper signaling of cell door movements in the E-1
   wing.
           The district court granted Herschberger’s motion to proceed in forma
   pauperis, and Herschberger subsequently responded to the district court’s
   order for a more definite statement. Prior to serving the defendants1 and
   without conducting a Spears hearing,2 the district court dismissed



           1
             The district court docket lists Edward Larry Marshall, of the Office of the
   Attorney General for the State of Texas, as the attorney of record for the defendants. The
   Texas Office of the Attorney General has informed us that Marshall did not in fact appear
   for the defendants, and that no defendant was ever served in this case. A review of the
   record on appeal confirms that the defendants were never served, nor did any attorney
   appear for the defendants.
           2
               Pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).




                                                  3
Case: 19-20481           Document: 00515739339              Page: 4       Date Filed: 02/09/2021




                                            No. 19-20481


   Herschberger’s complaint with prejudice as frivolous pursuant to 28 U.S.C.
   § 1915(e)(2)(B)(i). The district court asserted the following bases for its
   dismissal: (1) Herschberger’s ADA and RA claims were dismissed for failure
   to exhaust administrative remedies;3 (2) his Eighth Amendment claims were
   dismissed for failure to state a claim; (3) his claims against the TDCJ director
   and the prison warden were dismissed for failure to properly allege
   respondeat superior liability; and (4) and his claims against defendants in
   their official capacities were dismissed as barred by the Eleventh Amendment
   and for failure to properly state a Monell claim.4
           Herschberger timely appealed.
                                                  II.
           On appeal, Herschberger challenges the district court’s dismissal of
   his ADA and RA claims for failure to exhaust administrative remedies.
   Herschberger does not brief any arguments he might have against the district
   court’s other grounds for dismissal and has thus waived these issues on
   appeal. Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987); see also Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). We
   generally review a district court’s dismissal of a complaint as frivolous under


           3
              We note that district courts more typically dismiss prisoners’ complaints for
   failure to exhaust administrative remedies as having failed to state a claim under 28 U.S.C.
   § 1915(e)(2)(B)(ii) or § 1915A(b)(1), rather than as frivolous under § 1915(e)(2)(B)(i). See,
   e.g., Carbe v. Lappin, 492 F.3d 325, 328 (5th Cir. 2007) (stating that a district court may
   dismiss a prisoner’s complaint “for failure to state a claim, predicated on failure to
   exhaust”); Torns v. Miss. Dep’t of Corr., 301 F. App’x 386, 388 (5th Cir. 2008) (reviewing
   dismissal of a complaint under § 1915A for failure to exhaust); Hicks v. Garcia, 372 F. App’x
   557, 557-58 (5th Cir. 2010) (same). Because we apply the same standard of review to a
   dismissal for failure to exhaust administrative remedies under any of these statutory
   provisions, we need not consider whether the district court would have more appropriately
   dismissed Herschberger’s complaint for failure to state a claim rather than as frivolous.
           4
               Pursuant to Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978).




                                                   4
Case: 19-20481      Document: 00515739339          Page: 5    Date Filed: 02/09/2021




                                    No. 19-20481


   § 1915(e)(2)(B)(i) for abuse of discretion. See Ruiz v. United States, 160 F.3d
   273, 275 (5th Cir. 1998). However, we review a district court’s dismissal of a
   prisoner’s complaint for failure to exhaust de novo. Carbe v. Lappin, 492 F.3d
   325, 327 (5th Cir. 2007) (citing Powe v. Ennis, 177 F.3d 393, 394 (5th Cir.
   1999)).
                                         III.
          The Prison Litigation Reform Act of 1995 (“PLRA”), 42 U.S.C.
   §§ 1997e et seq., enacted to help courts more efficiently process prisoner
   lawsuits, requires federal courts to screen prisoner suits as early as
   practicable and dismiss complaints that fail to state a claim. See 28 U.S.C.
   § 1915A; see also 42 U.S.C. 1997e(c)(1). The PLRA also requires inmates to
   exhaust all available administrative remedies before bringing a claim to
   federal court. 42 U.S.C. § 1997e(a). Since Herschberger is a Texas state
   prisoner, we rely on the grievance procedure of the TDCJ. That procedure
   requires inmates to complete a two-step process before their claim may be
   considered exhausted. See Rosa v. Littles, 336 F. App’x 424, 428 (5th Cir.
   2009) (per curiam) (citing Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir.
   2004)).
          Consistent with the PLRA, a district court may in some cases dismiss
   a complaint sua sponte and prior to serving defendants. See 28 U.S.C.
   §§ 1915A(b)(1), 1915(e)(2)(B). The Supreme Court has held, however, that
   the failure to exhaust administrative remedies is an affirmative defense and
   must generally be pled by defendants in order to serve as the basis for
   dismissal. Carbe, 492 F.3d at 327-28 (citing Jones v. Bock, 549 U.S. 199, 216
   (2007)). Inmates are not required to plead or otherwise demonstrate
   exhaustion in their complaints. Id. at 328. A district court may only dismiss a
   claim sua sponte based upon failure to exhaust if such failure is “apparent
   from the face of the complaint.” Id. at 328 n.9 (citing Jones, 549 U.S. at 215).




                                          5
Case: 19-20481        Document: 00515739339              Page: 6       Date Filed: 02/09/2021




                                          No. 19-20481


           That is not the case here. Nowhere does Herschberger’s complaint
   indicate that he failed to exhaust his administrative remedies. In fact, though
   he was not required to do so, Herschberger specifically stated in his
   complaint that he had exhausted his administrative remedies and attached his
   as-filed Step 1 and Step 2 grievance forms, as the form complaint prompted
   him to do.5
           The district court erred by dismissing Herschberger’s ADA and RA
   claims based upon his supposed failure to exhaust, sua sponte and prior to
   the defendants being served with the complaint. On remand, the correct
   procedure would be to serve the defendants and allow them to either raise or
   waive the defense. See Torns, 301 F. App’x at 390.
                                               IV.
           In light of our remand, we take this opportunity to observe that the
   district court may wish to revisit any reasoning that Herschberger had not
   satisfied the substantive requirements for exhausting his administrative
   remedies. In its dismissal opinion, the district court acknowledged that
   Herschberger had completed both steps of the TDCJ’s grievance process and
   described the TDCJ’s procedural requirements, with which Herschberger
   had complied. According to the district court, however, “Herschberger did
   not complain of a violation of the ADA or RA in his grievance. Therefore,


           5
              The form complaint used by the district court in this case (“Prisoner’s Civil
   Rights Complaint (Rev. 05/2015)”) asks inmates to represent whether they have
   “exhausted all steps of the institutional grievance procedure” and attach a copy of the
   “final step of the grievance procedure with the response supplied by the institution.”
   However, again, sua sponte dismissal based on “reliance on information elicited by such a
   form complaint effectively puts the onus on [the plaintiff] to affirmatively plead and
   demonstrate exhaustion, [and would be] contrary to Jones and Carbe.” Land v. Gage, 693
   F. App’x 358, 359 (5th Cir. 2017) (per curiam) (unpublished) (citing McDonald v. Cain, 426
   F. App’x 332, 333-34 (5th Cir. 2011)); Torns v. Miss. Dep’t of Corrs., 301 F. App’x 386, 389
   (5th Cir. 2008).




                                                6
Case: 19-20481       Document: 00515739339          Page: 7     Date Filed: 02/09/2021




                                     No. 19-20481


   under Fifth Circuit case law, he has not exhausted administrative remedies
   as to these claims.”
          Our precedent in Johnson established the substantive requirements for
   a prisoner’s grievance to exhaust administrative remedies in the Fifth
   Circuit. 385 F.3d at 515-523. Johnson instructs that “the primary purpose of
   a grievance is to alert prison officials to a problem, not to provide personal
   notice to a particular official that he may be sued.” Id. at 522. Pro se prisoners
   “need not present legal theories in their grievances,” but “the grievance
   must provide administrators with a fair opportunity under the circumstances
   to address the problem that will later form the basis of the suit.” Id. at 517,
   522. The instructions included with the TDCJ’s Offender Grievance Form,
   which are relevant to whether Herschberger has exhausted his remedies
   under Johnson, direct inmates to state the “who, what, when, [and] where”
   of their grievance, and do not instruct inmates to provide legal conclusions.
   See id. at 517.
          Correspondingly, the basis for Herschberger’s ADA and RA claims
   was the prison officer’s alleged failure to ensure the proper signaling of cell
   door movements, in violation of the prison’s procedures for disabled
   inmates, which allegedly resulted in Herschberger’s injury. His Step 1
   grievance described this incident and provided TDCJ administrators with a
   fair opportunity to address the underlying problem. Though Herschberger
   was unable to identify the specific prison officer involved in the incident
   (which would be difficult, not least of which because he is visually impaired),
   he provided the date and specific location of the incident. Herschberger
   described the incident and the prison officer’s failure to signal, noted
   Herschberger’s understanding that this violated prison policy, described the
   injury suffered as a result, and indicated that Herschberger resides in the E-1
   wing (the wing for disabled inmates). This alerted TDCJ administrators to a
   possible compliance issue involving the prison’s signaling procedures for



                                           7
Case: 19-20481     Document: 00515739339          Page: 8   Date Filed: 02/09/2021




                                   No. 19-20481


   disabled inmates. Indeed, in its response to Herschberger’s Step 1 grievance,
   the TDCJ expressed no confusion about the particular incident or issue
   underlying Herschberger’s complaint: “Your complaint has been noted by
   this office. Sergeant Cisneros escorted you to medical where you were treated
   for the injury. Officers are to announce the movement of doors.”
                                        V.
          For the foregoing reasons, the district court erred in its sua sponte
   dismissal of Herschberger’s ADA and RA claims for failure to exhaust
   administrative remedies, in contravention of Supreme Court and Fifth
   Circuit precedent. Accordingly, the district court’s dismissal of
   Herschberger’s ADA and RA claims for failure to exhaust administrative
   remedies is VACATED, and this case is REMANDED for service on
   defendants and subsequent proceedings consistent with this opinion.




                                        8